DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art was found to be KAPLAN JEFFREY B (WO 2004061117 A2; also cited in the ISR 237 document).
Kaplan teaches the use of acetylglucosaminidase and active fragments and variants which promote the detachment of bacterial cells from biofilms (see field of invention on page 1).  
On pages 24 (lines 23-34) and 25 (lines 1-23), Kaplan describes various attempts at removing biofilms from substrates.  In this paragraph, attempts were made to use jack bean beta-hexosaminidase to remove these biofilms.  This type of hexosaminidase was found to be ineffective at removing these biofilms.
On page 5, lines 16-21, Kaplan describes the method of preventing infectious bacteria using an agent which inhibits the activity of bacterial cells.  As applicant’s claims require a period of time to effectively clean the medical device, Kaplan teaches away from such limitations as the substrate was not effectively cleaned in these experiments.  Nor does Kaplan provide motivation for any modification of these experiments to obtain effective cleaning of any substrate including medical devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767